DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 07/10/2019 and the IDS’s filed 11/19/2019, 12/12/2019, 11/13/2020, 03/19/2021, 09/14/2021, 10/27/2021.

Claims 1-25 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Dukmen on 06/13/2022.
The application has been amended as follows: 
12. (Currently amended) A system to treat exhaust streams, the system comprising: at least one path formed by one or more ducts; and at least one nanosecond pulse generator coupled to drive the at least one TPER reactor.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all of the cumulative limitations of independent claim 1 with particular attention to “driving the TPER reactor with a high voltage pulse with a duration of nanoseconds to generate a non-equilibrated transient plasma in a portion of the TPER reactor through which the captured exhaust stream passes”.
The prior art references do not teach or render obvious all of the cumulative limitations of independent claim 12 with particular attention to “at least one transient plasma emission remediation (TPER) reactor…at least one nanosecond pulse generator coupled to drive the at least one TPER reactor”.
LG Electronics (KR 20100046734 A) is considered to be the closest prior art.  
LG Electronics teaches a method of removing smell and residue from cooking exhaust stream through a plasma discharge unit (LG Electronics, abstract, claims 1-5).  LG Electronics teaches a system to remove smell and residue from cooking exhaust stream comprising a plasma discharge unit (LG Electronics, abstract and claim 6).
LG Electronics does not teach nor render obvious at least one transient plasma emission remediation reactor and at least one nanosecond pulse generator coupled to drive the transient plasma emission remediation reactor.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734